Citation Nr: 1826589	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residual of a scar, status-post laceration below the left eye.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ophthalmic migraine (migraines).

4.  Entitlement to service connection for lumbar spine degenerative joint disease (low back disability).

5.  Entitlement to service connection for cervical spine degenerative arthritis (cervical spine disability). 

6.  Entitlement to service connection for paresthesia of the right upper extremity.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for a left ankle disability. 
9.  Entitlement to service connection for a disability manifested by numbness in the left upper extremity.

10.  Entitlement to service connection for paresthesia of the left lower extremity.

11.  Entitlement to service connection for paresthesia of the right lower extremity.

12.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 (2017).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993 and from June 1994 to October 1994 with subsequent Navy Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the September 2012 rating decision, the RO denied entitlement to service connection for residual of a scar, status-post laceration below the left eye; paresthesia of the bilateral upper and lower extremities; low back disability; cervical spine disability, right ankle disability; and left ankle disability.  In the April 2015 rating decision, the RO denied entitlement to service connection for tinnitus, headaches, and entitlement to a 10 percent rating for multiple nonservice connected disabilities.

The claim for entitlement to service connection for migraines, previously characterized by the RO as headaches, has been characterized to more accurately reflect the nature and scope of the claimed disability.

In May 2016, the Veteran testified at a hearing before a Decision Review Officer.  In October 2017, the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  

In November 2017, the Veteran submitted additional evidence directly to the Board with a written waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.

The issues of entitlement to service connection for a right ankle disability, left ankle disability, disability manifested by numbness in the left upper extremity, paresthesia of the left lower extremity, paresthesia of the right lower extremity, and entitlement to a 10 percent rating for multiple nonservice connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the October 2017 Board hearing, the Veteran withdrew his appeal from the denial of the claim for entitlement to service connection for residual of a scar, status-post laceration below the left eye.
2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure during his military service.

3.  The evidence is at least evenly balanced as to whether the Veteran's migraines had their onset in service.

4.  The evidence is at least evenly balanced as to whether the Veteran's low back disability had its onset in service.

5.  The evidence is at least evenly balanced as to whether the Veteran's cervical spine disability had its onset in service.

6.  The evidence is at least evenly balanced as to whether the Veteran's paresthesia of the right upper extremity is proximately due to or the result of his service- cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for residual of a scar, status-post laceration below the left eye are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.204 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for migraines are met.  38 U.S.C. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a low back disability are met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.
5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for cervical spine disability are met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for paresthesia of the right upper extremity, secondary to service-connected cervical spine disability, are met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the October 2017 Board hearing, the Veteran withdrew his appeal from the denial of the claim for entitlement to service connection for residual of a scar, status-post laceration below the left eye.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration of the Veteran's claim regarding entitlement to service connection for residual of a scar, status-post laceration below the left eye.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.





II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the benefits sought in full for the claims of entitlement to service connection for tinnitus, migraines, low back disability, cervical spine disability, and paresthesia of the right upper extremity further discussion of the VCAA is unnecessary.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

A.  Tinnitus

The Veteran claims that his tinnitus is due to his military service and that he has experienced ringing in his ears in and since service.  See, e.g., Board hearing transcript dated October 2017.  He reports that during service while aboard a ship, his military duties required him to be in a loud engine room, which caused ringing in his ears. 

Notably, which will be addressed in the Remand portion below, although the Veteran's dates of his active military service have been verified; his DD Form 214 for his first period of active duty has not been associated with the evidence of record.  Nevertheless, his DD Form 214 from his second period of active duty shows that he was awarded sharpshooter marksman qualification badge with rifle bar.

Service treatment records (STRs) from his period of active duty reflects that the Veteran was aboard the USS Monongahela.  Moreover, a February 1992 hearing conservation date report indicates that the Veteran was working in the engineering department and that he was exposed to equipment machinery noise.

In April 2015, the Veteran was afforded a VA examination.  During the examination, the examiner noted that the Veteran did not report tinnitus. 

In June 2016, the Veteran was afforded a VA examination.  The Veteran reported that he has had tinnitus since his military service in 1990.  The examiner opined that the Veteran's tinnitus is less likely than not related to his military service, because "he has no hearing loss associated with his time in the service" and "tinnitus is typically associated with hearing loss."

During the May 2016 RO and October 2017 Board hearings, the Veteran stated that the April 2015 VA examiner misunderstand the Veteran, as the Veteran reported that he has had ringing in his ears since service.   

For the reasons below, entitlement to service connection for tinnitus is warranted.

First, as to a current diagnosis, tinnitus is a disability for which a lay person may offer a competent diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that ringing in the ears is capable of lay observation).  Here, the Veteran has reported ringing in his ears; thus, a current disability has been demonstrated.

Second, as to the in-service injury element, there is no reason to dispute the Veteran's credible lay statement concerning his in-service noise exposure and that he has experienced ringing in his ears due to loud noise exposure.  The Veteran's statements are consistent with service records that indicated that he was aboard the USS Monongahela.  Importantly, a February 1992 STR documents that the Veteran exposed to equipment machinery noise, which is consistent with his assertions of noise exposure during service.  Lastly, although the Veteran does not asserts that his tinnitus his due to loud gunfire noise; his DD Form 214 reflects that he was exposed to gunfire as he awarded sharpshooter marksman qualification badge with rifle bar.
Nevertheless, his claimed exposure to loud noise and that he had ringing in his ears during service is consistent with the circumstances, conditions, and hardships of his service, and is credible. See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

The remaining question is, therefore, whether there is a nexus between his current tinnitus and in-service acoustic trauma.

As to the VA examinations and opinion of record, the April 2015 VA examination report that indicted that the Veteran denied current reports of tinnitus is of no probative value.  To this end, the Veteran has reported that there was a misunderstanding between him and the April 2015 VA examiner, as he reported tinnitus since service.  Regardless, the April 2015 examiner did not provide an opinion as to the etiology of the Veteran's tinnitus, thus, there is no probative value as to the April 2015 examination report.  See Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).

With respect to the June 2016 VA opinion that found that the Veteran's tinnitus is not related to his military service, the opinion is afforded no probative value, as the negative opinion was not accompanied with a rationale, other than indicating that the Veteran did not have hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the examiner did not consider the Veteran's reports of ringing in ears since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence); 

Moreover, the Veteran is competent to both observe the presence of tinnitus and state that he has experienced in and since service.  The Board finds these statements to be credible.
 
In weighing the evidence, the Veteran's competent, credible report of tinnitus in and since service when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  When weighed against the flawed negative nexus opinion, the evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B. Migraines

The Veteran claims that his headaches are due to his military service and that he has experienced headaches in and since service.  See, e.g., Board hearing transcript dated October 2017.  Specifically, he asserts that during service, he was injured while playing football.  He explains that while he was playing football, he was elbowed to the face and the ear, sustained a laceration on his eye and has experienced headaches since. 

In the Veteran's STRs, a September 1992 STR reflects that the Veteran was elbowed in the face while playing softball and "trauma involved."  Notably, although the handwriting on the September 1992 STR is difficult to read; the examining physician notes that the Veteran had swelling and pain.  The examining physician noted that x-rays were negative.  An October 1994 Holter report summary, from an Army medical center, notes the Veteran's complaints of headaches.  The physician noted that the Veteran's reports of headaches correlate with normal sinus rhythm and are inconsistent with premature atrial contraction. 

In a March 2012 examination, the VA examiner related the Veteran's headaches to his cervical spine disability. 

In April 2015, the Veteran was afforded a VA examination.  The examiner diagnosed ophthalmic migraine and opined that it is less likely as noted related to his "basketball injury."  The examiner reasoned that "facial contusion is not a known cause of migraine."

For the reasons below, entitlement to service connection for migraines is warranted.

In this case, the April 2015 VA examiner diagnosed ophthalmic migraine.  Moreover, the Veteran is competent to render a headache diagnosis because headaches are capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (varicose veins and a dislocated shoulder are capable of lay diagnosis, although rheumatic fever is not).  Thus, a current disability has been demonstrated.

There is also evidence of headaches in service and evidence of continuous symptoms in the years since service which indicates that the current headaches were incurred in service.

To this end, the Veteran's STRs document an in-service injury while playing softball and his report of a headache.  Moreover, the post-service lay and medical evidence indicates that the Veteran has continued to experience headaches, or migraines, in the years since service.  As indicated above, the Veteran has continuously reported throughout the appeal period that he has experienced headaches since his in-service injury. 

The Veteran is competent to report headaches in service and continuous headaches in the years since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  There is nothing to contradict the Veteran's reports and they are consistent with the evidence of record.  Thus, the Board finds that the reports of continuous headaches in the years since service are credible.

As to the VA opinions of record, the April 2015 VA opinion is afforded no probative value.  First, the April 2015 examiner opined that the Veteran's headaches are not due to his in-service "basketball injury."  Notably, the STRs reflect that the in-service injury occurred while playing softball.  In any event, the examiner did not provide an explanation to his opinion, other than indicating that facial contusions are not a known cause of migraines.  See Nieves-Rodriguez, 22 Vet. App.at 295. 
Moreover, regardless of whether facial contusions are not a known cause of migraines, the examiner did not address the Veteran's documented complaint of headaches during service, and continuous reports of headaches since service.  

With respect to the March 2012 opinion, the examiner indicated a relationship on a secondary basis between the Veteran's headaches and his cervical spine disability.  However, in weighing the evidence, the evidence establishes service connection for migraines, on a direct service connection basis.  To this extent, the Veteran's competent, credible report of headaches in and since service when viewed in relation his in-service injury and noted complaint of headache during service and after, there is sufficient to establish the presence of headaches and a likely continuity of symptomatology from service to the present.  When weighed against the flawed negative nexus opinion, the evidence is at least evenly balanced as to whether the Veteran's migraines are related to his service.  Therefore, the Board does not need to consider the Veteran's claim of service connection for headaches on a secondary basis.

The evidence is thus approximately evenly balanced as to whether the Veteran's migraines had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraines is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



C.  Low Back Disability 

The Veteran claims that his low back disability is due to his military service and that he has experienced back pain in and since service.  See, e.g., Board hearing transcript dated October 2017.  The Veteran reports that his back disability is due to his military duties he performed as a security guard.  He indicates that he sought treatment for his low back immediately following service; however there are no treatment records available, as the medical facility closed.  Id.  

As indicated above, the Veteran's DD Form 214 for his first period of active duty have not been associated with the evidence of record.  In any event, STRs dated in August 1989 and September 1989 documents the Veteran complaints of low back pain.  

In a February 2011 VA treatment record, the Veteran reported that he began experiencing back pain in 1991. 

In March 2012, the Veteran was afforded a VA examination.  The examiner diagnosed degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's back disability "is not a continuation of symptoms which started in the service."  The examiner reasoned that the Veteran reported low back pain once in August 1989 during service and that his separation examination report was absent back complaints.  The examiner also reasoned that the Veteran did not report current back pain until 2011.

For the reasons below, entitlement to service connection for a low back disability is warranted. 

The medical evidence of record demonstrates a current low back disability, namely lumbar spine degenerative joint disease.  See VA examination report dated March 2012.  Thus, a current disability has been established.

The in-service disease or injury element has been met.  The Veteran's statements and STRs show complaints of low back pain.

This case turns on third element of service connection, whether the low back disability is related to, or had its onset during, the Veteran's military service.  See 38 C.F.R. § 3.303(a) ("service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces").
Importantly, the Veteran, as a lay person, is competent to report problems with his back in service and continuous back problems since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is competent to testify regarding continuous pain since service).  Moreover, the Veteran's STRs confirms that he had low back problems during service.  During the October 2017 Board hearing, the Veteran reported immediately following service, he sought private treatment for low back pain; however he indicates that such treatment records are no longer available.  

As to the March 2012 VA opinion that found that the Veteran's low back disability is not a continuation of symptoms which started in the service is afforded little, if any, probative weight.  To this end, the March 2012 opinion was based on an inaccurate factual premise.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  For instance, the examiner indicated that the Veteran only complained once of back pain during service in August 1989; however, the Veteran reported back pain also in September 1989.  Moreover, the March 2012 VA examiner relied on the absence of documented back pain since service and did not consider Veteran's competent reports of back pain in and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").

The competent and credible lay evidence of record establishes that the Veteran had low back pain and problems in service and that his low back disability has been ongoing since service.  

Although there is no medical opinion of record that a nexus exists between the Veteran's in-service low back disability during service and his post-service diagnosis, such evidence is not necessary in light of the lay evidence of record concerning the onset and recurrence of his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself"); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").  Thus, a remand for yet another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The evidence is therefore at least evenly balanced as to whether the Veteran's low back disability had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for low back disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

D.  Cervical Spine Disability 

The Veteran claims that his cervical spine disability is due to his military service and that he has experienced neck pain in and since service.  See, e.g., Board hearing transcript dated October 2017.  Specifically, he asserts that during service, he injured his neck while playing football.  He explains that he was elbowed in the face causing him to jar his neck.  He indicated that he sought treatment for his neck pain immediately following service; however, there are no treatment records as the medical facility closed. 

As indicated above, a September 1992 STR reflects that Veteran was elbowed in the face while playing softball and "trauma involved."  

In a February 2011 VA treatment record, the Veteran reported that he began experiencing neck pain in 1991. 

In March 2012, the Veteran was afforded a VA examination.  The examiner diagnosed degenerative joint disease of cervical spine.  The examiner opined that the Veteran's cervical spine disability "is not a continuation of symptoms which started in the service."  The examiner reasoned that the Veteran's current x-rays of the cervical spine "did not result t from the facial injury in 1993 in the service but developed much late."  Furthermore, the examiner stated that the Veteran did not complain of neck pain on his separation examination report.

For the reasons below, entitlement to service connection for a cervical spine disability is warranted. 

The medical evidence of record demonstrates a current cervical spine disability, namely degenerative joint disease of cervical spine.  See VA examination report dated March 2012.  Thus, a current disability has been established.

Although there is no documented complaints of neck pain during service, his STRs reflect that he incurred an in-service injury while playing softball.  Moreover, the post-service lay and medical evidence indicates that the Veteran has continued to experience neck pain in the years since service.  

The Veteran, as a lay person, is competent to report problems with his neck in service and continuous neck problems since military service.  See Clyburn, 12 Vet. App. 296 at 301 (holding that a veteran is competent to testify regarding continuous pain since service).  Immediately, following service, the Veteran reported he sought private treatment for neck pain; however he indicates that such treatment records are no longer available.  Also, the Veteran reported to the February 2011 VA treatment provider that he began experiencing neck pain in 1991, during service. See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons")).  

As to the March 2012 VA opinion that found that the Veteran's neck disability " is not a continuation of symptoms which started in the service" is afforded little, if any, probative weight.  To this end, the March 2012 VA opinion is flawed, as the examiner did not explain why the Veteran's current cervical spine is not related to his in-service softball injury.  Moreover, the examiner indicated that the Veteran's cervical spine disparity developed after service; however, the examiner did not explain why or how the Veteran's cervical spine disability developed after service.   

In sum, the evidence reflects that the Veteran experienced neck pain in service and throughout the appeal period, the Veteran has consistently reported that he has had neck pain since service.  There is no adequate and probative medical opinion contrary to a conclusion that the current cervical spine disability had its onset in service.  

In light of the above, the evidence is at least evenly balanced as to whether the evidence indicates that the current cervical spine disability had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the cervical spine disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

E.  Paresthesia of the Right Upper Extremity

The Veteran seeks service connection for paresthesia of the right upper extremity.  Specifically, he asserts that his paresthesia of the right upper extremity is due to his cervical spine disability.  See Board hearing transcript dated October 2017.  

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

For the reasons below, entitlement service connection for paresthesia of the right upper extremity, on a secondary basis, is warranted

First, in a March 2012 VA examination report, the examiner diagnoses paresthesia of the right upper extremity.  Therefore, a current disability is established.  

Second, as shown above, the Veteran is service-connected for cervical spine disability. 

Thus, the dispositive issue is whether the Veteran's current paresthesia of the right upper extremity is proximately due to or the result of his service-connected cervical spine disability.  

To this end, in the March 2012 VA examination report, after an interview and physical examination of the Veteran, and a reviewed of the claims files, the March 2012 VA examiner found that the Veteran's current paresthesia of the right upper extremity is due to his cervical spine disability.  

Although the March 2012 VA examiner did not provide a detailed rationale for his opinion, the Board finds that his opinion is competent and probative as to the etiology of the paresthesia of the right upper extremity, as it was based on an interview and physical examination of the Veteran and a review of the claims files.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Furthermore, there is no opinion to the contrary.  

The evidence is thus approximately evenly balanced as to whether the Veteran's paresthesia of the right upper extremity is the result of his cervical spine disability.   As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for paresthesia of the right upper extremity as secondary to a service connected cervical spine disorder is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

The appeal concerning the issue of entitlement to service connection residual of a scar, status-post laceration below the left eye is dismissed.

Entitlement to service connection for tinnitus is granted.
Entitlement to service connection for migraines is granted

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for paresthesia of the right upper extremity is granted.


REMAND

The Veteran claims that his right and left ankles disabilities are due to his military service and that he has had ankle pain in and since service.  See Board hearing transcript dated October 2017.  In particular, he asserts that during service, repetitive marching, wearing boots, and playing basketball caused his right and left ankles disabilities.  

A January 1993 STR documents the Veteran's complaints of left ankle and feet pain after playing basketball.  He reported feet pain and swelling.

In March 2012, the Veteran was afforded a VA examination.  The VA examiner found that the Veteran did not have a current right or left ankle disability.

During the October 2017Board hearing, the Veteran reported that he recently had x-ray images of his left and right ankle.  Therefore, the Board finds that a remand is necessary to obtain any outstanding treatment records and afford the Veteran a VA examination to determine the nature and etiology of his right and left ankle disabilities. 

As to the paresthesia of the right and left lower extremities and the disability manifested by numbness in the left upper extremity, the Veteran claims that the disabilities are due to his military service.  Alternately, he claims that they are due to his, now, service-connected low back and cervical spine disabilities.

The Veteran's STRs documents multiple complaints of numbness exhibited in his left upper extremity and right and left lower extremities.  See, e.g., STRs dated September 1989 and September 1994.  In the September 1989 STR, the examining physician's handwriting is difficult to read; however the notation appears to reflect pain and positive" paresthesia when present."

In March 2012, the Veteran was afforded a peripheral nerve examination.  The examiner diagnosed paresthesia of the right and left lower extremities.  However, the examiner did not identity whether there was a current diagnosis as to the numbness exhibited in his left upper extremity.  The examiner opined that the Veteran's paresthesias of the bilateral lower extremities are "highly unlikely "not a continuation of symptoms which started in the service."  The examiner reasoned that a onetime complaint of intermittent numbness in the arms and legs are not a result of the Veteran's current problems. 

The March 2012 opinion is flawed.  To this extent, the examiner's negative opinion was based on an inaccurate factual premise, as the examiner indicated that the Veteran had a onetime complaint of intermittent numbness during service; however, the STRs note several complaints of numbness in the upper and lower extremities.  See STRs dated in September 1994, October 1994. 

Therefore, the Board finds that upon remand, an opinion as to the nature and etiology of the paresthesia of the right and left lower extremities and the disability manifested by numbness in the left upper extremity is necessary.

Notably, the Veteran's DD Form 214 from his first period of active duty does not appear to be in the electronic claims file.  If the Board is correct in this determination, the AOJ should attempt to obtain the c's DD 214 or any other documents verifying his service and associate such documents with the claims file.  If the Board is incorrect, the AOJ should prepare a memorandum to the file indicating the location of the DD Form 214.

Lastly, as to the claim for a 10 percent rating based upon multiple, noncompensable service-connected disabilities, when a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541   (1993).  To this end, the AOJ's consideration of the service connection claims granted in the decision above and in the remand portion may directly affect the claim for a 10 percent rating based upon multiple, noncompensable service-connected disabilities, and thus, render the claim moot.   Therefore, this issue must also be remanded for consideration with the inextricably intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain the Veteran's DD Form 214 from his first period of active duty.  If the Board is incorrect that such documents are missing from the claims file, the AOJ should prepare a memorandum to the file indicating the location of the document or documents.

2.  Obtain any outstanding VA treatment records, to include bilateral ankle x-ray reports.  All such available documents should be associated with the claims file. 

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right ankle disability, left ankle disability, disability manifested by numbness in the left upper extremity, and paresthesia of the right and left lower extremities.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  The claims file must be sent to the examiner for review.

The examiner should first identify any right and/ or left ankle disabilities and any disability manifested by numbness in the left upper extremity, since the date of the Veteran's claim approximately in October 2011.

(a.)  Then, as to any identified diagnoses found above, to include paresthesia of the right and left lower extremities, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disabilities had its/their onset in service, or is otherwise related to service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The examiner is asked to address/comment on the Veteran's assertions that he has experienced pain since service.

(b.)  As to the disability manifested by numbness in the left upper extremity, and paresthesia of the right and left lower extremities, if the examiner answers no to question (a.), then the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected low back and or cervical spine disabilities either (a) caused or (b) aggravated the disability manifested by numbness in the left upper extremity, and paresthesia of the right and left lower extremities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

4.  Thereafter, readjudicate the claims remaining on appeal.  If any benefits sought on appeal remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action
must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




Department of Veterans Affairs


